DISMISS and Opinion Filed July 15, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00666-CV

                     RYAN STANCU, Appellant
                              V.
             SOUTHERN METHODIST UNIVERSITY, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-14134

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      The trial court dismissed Ryan Stancu’s suit against Southern Methodist

University (“SMU”) with prejudice after sustaining SMU’s special exceptions to

Stancu’s original petition on the applicable statute of limitations. Stancu filed a pro

se appeal claiming he was entitled to an in-person hearing on SMU’s special

exceptions and that the trial court erred in dismissing his claims without giving him

an opportunity to amend his pleadings.         We dismiss this appeal for lack of

jurisdiction. Because all issues are settled in law, we issue this memorandum

opinion. TEX. R. APP. P. 47.4.
                                              BACKGROUND1

          Stancu attended SMU as an undergraduate. He graduated in 2016. During

the graduation ceremony on May 14, 2016, Stancu received a letter in his diploma

folder informing him that SMU was withholding his diploma because of an unpaid

account.2 The parties negotiated a payment plan, but ultimately could not agree on

its terms. SMU sent the account to a collection agency.

          On September 28, 2020, Stancu filed suit against SMU asserting claims for

breach of contract, violations of the Texas Deceptive Trade Practices Act, and

retaliation.3 Each of Stancu’s claims was based on the damages he alleged he

suffered as a result of SMU requiring him to pay the outstanding balance on his

student account.

          On November 23, 2020, SMU filed special exceptions to Stancu’s petition

claiming, in part, the petition demonstrates on its face that all of Stancu’s claims are

time-barred. See Kendall v. Poos, No. 05-99-01391-CV, 2001 WL 580136, at *3

(Tex. App.—Dallas May 31, 2001, no pet.) (not designated for publication)

(recognizing that when a pleading affirmatively alleges facts demonstrating suit is


    1
      The background facts set forth in this opinion are gleaned from Stancu’s petition, including his
admission that he received notice on May 14, 2016, that SMU was withholding his diploma until he paid
the balance owed on his student account. Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 905
(Tex. 2000) (clear, deliberate, and unequivocal assertions of fact in live pleadings are regarded as judicial
admissions, barring the party making the assertion from disputing it).
    2
     SMU advised Stancu that any potential employer may verify his degree and enrollment dates through
the National Student Clearinghouse.
    3
        There is no common law claim for retaliation and no statutory claim for retaliation applicable to this
case.
                                                     –2–
time barred, limitations may be raised by special exception); see also Allied

Chemical Corp. v. Koonce, 548 S.W.2d 80, 82 (Tex. App.—Houston [1st Dist.]

1977, no writ) (trial court did not err in sustaining special exceptions because the

petition showed on its face that it was barred by limitations). Consistent with the

Texas Supreme Court’s Twenty-Ninth Emergency Order Regarding COVID-19

State of Disaster and the Dallas County district courts’ emergency standing order in

place at the time, both of which allowed courts to require remote hearings, a hearing

on SMU’s special exceptions was set for January 26, 2021, to be held remotely “at

a link/or dial-in to be provided by the court.”

      On December 18, 2020, Stancu filed an answer to SMU’s special exceptions

and a request that the trial court hold an in-person hearing. Stancu claimed he did

not have the technological/electronic resources for a remote hearing. Stancu did not

obtain a ruling on his request to appear in person.

      The trial court held a remote hearing on SMU’s special exceptions as

scheduled, and, on February 2, 2021, signed an order (i) indicating it had considered

Stancu’s original petition, the special exceptions thereto, and Stancu’s response to

the special exceptions; (ii) sustaining SMU’s special exception on the applicable

statutes of limitations; and (iii) dismissing Stancu’s claims with prejudice.

      On July 13, 2021, the trial court, in error, sent a notice that this case was set

for trial on June 14, 2022. SMU’s counsel confirmed with the trial court that the

case had in fact been dismissed in February 2021. On July 29, 2021, SMU’s counsel

                                         –3–
advised Stancu of this fact. On August 3, 2021, Stancu filed his “Appeal to this

Court’s Wrongful Dismissal of Plaintiff’s Original Petition” in the district court.

The district court filed that notice with this Court the following day.

                                       DISCUSSION

   I.       Nature of the Appeal

         As a general rule, an appeal may only be taken after a final judgment.

Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final

for purposes of appeal if it disposes of all pending parties and claims in the record.

Id. The trial court’s order of February 2, 2021, disposed of all pending parties and

claims in this case. Thus, it was final for the purposes of appeal.

         A notice of appeal must be filed within thirty days of the trial court’s ruling,

unless the deadline is extended by the timely filing of certain kinds of post-judgment

motions. TEX. R. APP. P. 26.2(a). On August 16, 2021, this Court advised the parties

that Stancu’s appeal was not presented within the deadline for a traditional appeal

and thus it would proceed as a restricted appeal.

   II.      Requirements of a Restricted Appeal

         In order for a restricted appeal to succeed (1) it must be brought within six

months after the judgment was signed, (2) by a party to the underlying lawsuit, (3)

who did not participate in the hearing that resulted in the judgment complained of

and did not timely file any post-judgment motions or requests for findings of fact

and conclusions of law, and (4) the claimed error must be apparent on the face of the

                                           –4–
record. TEX. R. APP. P. 26.1(c); 30; Ins. Co. of State of Pa. v. Lejeune, 297 S.W.3d

254, 255 (Tex. 2009). These requirements are jurisdictional and will cut off a party’s

right to seek relief by way of a restricted appeal if they are not met. Lab. Corp. of

Am. v. Mid–Town Surgical Ctr., Inc., 16 S.W.3d 527, 528–29 (Tex. App.—Dallas

2000, no pet.).

   III.   Application of Law to Facts

      A. Timeliness of the Notice of Appeal

      As an initial matter, we note Stancu filed his notice of appeal six months and

one day after the trial court signed the order sustaining SMU’s special exceptions.

Rule of Appellate Procedure 30, which governs restricted appeals, requires that the

notice of appeal be filed within six months after the judgment was signed. See TEX.

R. APP. P. 26.1(c). Rule 26.3 permits an extension of time to file the notice of appeal

for fifteen days after the deadline. See TEX. R. APP. P. 26.3. Thus, Stancu had to

file the notice of appeal within six months and fifteen days after August 2, 2021. See

Lab. Corp., 16 S.W.3d at 529. He filed his notice on August 3, 2021, and explained

he filed the notice within five days of being advised by counsel for SMU that his

case had been dismissed in February 2021. See Cubbage v. Harris Cty. Appraisal

Dist., No. 14-13-00508-CV, 2013 WL 5306191, at *1 (Tex. App.—Houston [14th

Dist.] Sept. 19, 2013, no pet.) (mem. op.) (“A motion for extension of time is

necessarily implied when an appellant, acting in good faith, files a notice of appeal

beyond the time allowed by Rule 26.1, but within the fifteen-day grace period

                                         –5–
provided by Rule 26.3 for filing a motion for extension of time.”) (citing Verburgt

v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997)); see also Garcia v. Kastner Farms,

774 S.W.2d 668, 670 (Tex. 1989); In re D.M., No. 05-21-00185-CV, 2022 WL

1183292, at *2–4 (Tex. App.—Dallas Apr. 21, 2022, no pet.) (Schenck, J.,

concurring in denial of motion for en banc reconsideration). Accordingly, we will

proceed to determine whether Stancu has satisfied the remaining requirements for a

restricted appeal.

      B. Party to Underlying Suit

      The record before us establishes Stancu was a party to the underlying suit.

Thus, Stancu has satisfied the second requirement for a restricted appeal.

      C. Participation in the Hearing

      The extent of participation in a hearing that will preclude a restricted appeal

depends on the nature of the proceeding. Texaco, Inc. v. Cent. Power & Light Co.,

925 S.W.2d 586, 589 (Tex. 1996). The issue is not whether a party attended the

hearing, but whether the party “has participated in ‘the decision-making event’ that

results in judgment adjudicating the appellant’s rights.” Id.; Bonton v. Wittmer, No.

14-03-00932-CV, 2004 WL 906492, at *1 (Tex. App.—Houston [14th Dist.] Apr.

29, 2004, pet. denied) (mem. op.).

      Stancu did not participate in the January 26, 2021 hearing on SMU’s special

exceptions. Nevertheless, he submitted an answer to special exceptions, which

included his arguments in response to SMU’s assertions. Because Stancu availed

                                        –6–
himself of his opportunity to respond to the special exceptions and presented his

arguments to the court, he participated in the “decision-making event” that resulted

in the dismissal of his claims.4 Texaco, 925 S.W.2d at 589 (“[A] party who has taken

part in all steps of a summary judgment proceeding except the hearing on the motion

has participated in the ‘actual trial’ that determined the parties rights.”); Bonton,

2004 WL 906492, at *2 (plaintiff availed herself of opportunity to respond to motion

by filing written response asserting her arguments and requesting the hearing be

removed from docket). Moreover, the trial court was not required to hold an oral

hearing prior to resolving SMU’s special exceptions. The emergency orders in place

for Dallas County district courts provided that “motions may be determined based

upon submission of written pleadings and responses from the parties, without oral

argument as shall be determined by each Judge presiding.”

        We conclude Stancu has failed to establish an oral hearing was required, and

the record establishes Stancu participated in the decision-making event.

Accordingly, we have no jurisdiction to consider his restricted appeal.5


    4
     In fact, the trial court’s order dismissing Stancu’s claims indicates that the court considered his
response.
    5
      Had Stancu satisfied the first three requirements for a restricted appeal, he nevertheless could not
demonstrate error on the face of the record because his petition affirmatively demonstrates his claims are
time-barred. Stancu admitted that his claims began to accrue, at the latest, on May 14, 2016, when he
received notice that SMU would not deliver his diploma until he paid the balance on his account. Stancu
filed suit on September 28, 2020, over four years after his claims accrued. Stancu’s breach of contract
claim was subject to a four-year statute of limitation and his DTPA was subject to a two-year statute of
limitations. See TEX. CIV. PRAC. & REM. CODE ANN. § 16.004(a)(1) (four year statute of limitation for
breach of contract claim); TEX. BUS. & COM. CODE ANN. § 17.565 (DTPA claims subject to two-year statute
of limitations and discovery rule). If Stancu asserted a cognizable retaliation claim it would have been
subject to the residual four-year statute of limitations. See CIV. PRAC. & REM. § 16.051 (“Every action for

                                                   –7–
                                             CONCLUSION

        We dismiss Stancu’s restricted appeal for lack of jurisdiction.




                                                       /David J. Schenck/
                                                       DAVID J. SCHENCK
                                                       JUSTICE


210666F.P05




which here is no express limitations period . . . must be brought not later than four years after the cay the
cause of action accrues.”). Accordingly, on the face of the record before us, Stancu’s claims are time-barred
and were properly dismissed. If we had jurisdiction to reach Stancu’s assertion the trial court erred in not
allowing him the opportunity to amend his pleading after it granted SMU’s special exceptions, we would
conclude it was unnecessary to give Stancu time to amend his pleadings because no amendment would cure
his time-barred claims. See Baylor University v. Sonnichsen, 221 S.W.3d 632, 635 (Tex. 2007) (“Generally,
when the trial court sustains special exceptions, it must give the pleader an opportunity to amend the
pleading, unless the pleading defect is of a type that amendment cannot cure.”)
                                                    –8–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RYAN STANCU, Appellant                       On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00666-CV          V.               Trial Court Cause No. DC-20-14134.
                                             Opinion delivered by Justice
SOUTHERN METHODIST                           Schenck. Justices Osborne and Smith
UNIVERSITY, Appellee                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.

      It is ORDERED that appellee SOUTHERN METHODIST UNIVERSITY
recover its costs of this appeal from appellant RYAN STANCU.


Judgment entered this 15th day of July 2022.




                                       –9–